An unpub|isliied order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREl\/[E COURT OF THE STATE OF NEVADA

AGGREGATE INDUSTRIES-S\)VR, INC. N@. 65039
F/K/A soUTHERN NEVADA PAVING,

Q:I)c;é,ll¢:ril\ti:\/ADA coRPoRATioN, 4 § 5 L E D
i/:Si-'\ID INDUSTRIES, iNC., AN TJU'L EL?N:::'N
§:%SII.)Z£§; oRPoRATioN, ;LER§F 

DEPUTY CLERK

ORDER DISMISSING APPEAL

This appeal was docketed in this court on February 2’7, 2014,
without payment of the requisite filing fee. On that same day a notice was
issued directing appellant to pay the filing fee within ten days. The notice
further advised that failure to pay the filing fee within ten days would
result in the dismissal of this appeal. To date, appellant has not paid the
filing fee or otherwise responded to this court’s notice. Accordingly, cause

appearing, this appeal is dismissed.

lt is so ORDERED.

CLERK or THE SUPREME CoUR'r
TRACIE K. LINDEMAN

BY:  

cc: Hon. l\/[ark R. Denton, District Judge
Peel Brirnley LLP/Henderson
Pezzillo Lloyd

Eighth District Court Clerk

SL\FREME count
or
Ni=_vAoA

CLEFIK’S OHDER